Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Trial, § 215*—when refusal to direct verdict not erroneous. It is not erroneous for the trial court to refuse to direct a verdict for the defendant where the evidence presents a question for the jury as to the negligence of the defendant. 2. Automobiles and gabages, § 3*—when evidence shows negligent operation of defendant’s auto truck. In an action for personal injuries sustained by the plaintiff while repairing his automobile truck in an alley twenty-one feet wide, as the result of the truck’s being struck by the defendant’s automobile truck, which was seven feet wide, evidence held to show that the defendant was negligent in the operation of his truck and that such negligence was the proximate cause of the injury. 3. Appeal and ebbob, § 1420*—when error in trial court will not reverse. When the Appellate Court can see from the record that an error committed by the trial court in progress of the case was a harmless one, or that its injurious effect of a harmless character was obviated, so as not to affect injuriously, in the final judgment, the rights of the party against whom the error was committed, it should not be allowed to work a reversal.